DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require that the release layer is “comprising a material having a coefficient of friction of about 0.2 or less”.  However, coefficient of friction is not a material property, it is a surface property of two surfaces in contact.  Without specifying what other surface the release layer is being measured in contact with (the fiber preform or sacrificial layer or something else), it is not possible to determine whether a particular release layer would have this friction property.  As a result a person skilled in the art would be uncertain as to the metes and bounds of the claims, rendering them indefinite.
Claims 2-12 and 21-27 depend upon claim 1 and thus incorporates its indefiniteness.
Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20160297716) in view of Lazur (US 20140363574).
Nakamura teaches a method for infiltrating a fiber preform with high uniformity (abstract).  The method comprising: positioning an assembly in a process chamber 10, the assembly comprising: a fiber preform 100 [0091-0092]; and a sacrificial preform disposed around the fiber preform, the sacrificial preform being gas permeable (since it is made of the fabric that the gas infiltrates through) [0031-0032]; heating the process chamber; during the heating, delivering gaseous reactants into the process chamber, the gaseous reactants infiltrating the sacrificial preform and the fiber preform, wherein deposition of reaction products occurs on exposed surfaces of the fiber preform and the sacrificial preform[0025-0030], forming a coating thereon[0036], and the sacrificial preform accumulates excess coating material formed from increased reactions at shorter diffusion depths (due to the high sticking coefficient materials being preferentially deposited on it), whereby the coating formed on the fiber preform then exhibits a very high degree of uniformity [0236-0238].  Nakamura further teaches the importance of the uniformity of the coating throughout the preform to improve the quality of the end product and how to control it [0100-0104], so the uniformity of the coating, which thickness variation is a measurement of, is an important parameter that is taught to be controllable, and motivates a practitioner to have the least thickness variation possible in order to have the highest quality end product.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “a thickness variation of about 10% or less” or “about 5% or less” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Nakamura does not specifically disclose using a “tooling” with through-holes to hold the preform in the chamber.
Lazur also teaches a method of infiltrating a fiber preform [0005-0007], as shown in figure 1, the method comprising: creating a preform [0022], assembling a tooling to contain and so constrain the fiber preform (until the part is later extracted) [0023] positioning an assembly in a process chamber (furnace load 112), where it is present during infiltration [0047], the assembly comprising: a tool comprising through-holes for the deposition gases to pass through (it teaches that number of inlet/outlet through-holes is at least one, so plural through-holes are readily apparent as part of the disclosed range of through-holes) to do this[0023].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a tooling with multiple through-holes to hold and so constrain the preform in the method of Nakamura (and so have the sacrificial preform that is wrapped around the preform be between this tooling and the preform) because it was a holding structure taught by the prior art for such preforms in chambers during such infiltration which is taught to be effective for this purpose and doing so would produce no more than predictable results.
Nakamura teaches using SiC fibers as the material of the preform, which is a carbon fiber [0011] and further teaches the sacrificial preform may be made of the same material as the preform [0032], so its sacrificial preform does comprise carbon fibers (claim 28).
Claim 28 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20160297716) in view of Lazur (US 20140363574) in view of Goujard (US 20190389774).
See the discussion above for claim 28. Additionally, Nakamura only specifically exemplifies using silicon carbide fibers for the preform (and so sacrificial preform) materials of its ceramic matrix composites which are useful as aerospace materials [0005-0006], not the more general group of carbon fibers.  
Goujard is also directed towards forming ceramic matrix composites by infiltrating a preform with SiC by CVI [0002-0003] for aerospace applications [0027].  However, it further teaches that it is useful to make the preform from a variety of known carbon fibers [0038].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use carbon fibers as taught by Goujard as the preform and sacrificial preform fibers of Nakamura, since they were known to the art to be alternative materials useful for such composites and doing so would produce no more than predictable results (alternate claim 28).
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-12, 21-28 have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.  
The arguments are directed towards the newly claimed features, which have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712